Citation Nr: 1707577	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-16 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for degenerative joint disease of the lumbar spine, status-post L5 laminectomy and nerve root compression (low back disability), excluding periods of temporary 100 percent evaluations, rated as 10 percent disabling prior to November 20, 2010, 20 percent disabling from November 20, 2010 to January 23, 2012, 40 percent disabling from January 24, 2012 to August 25, 2016, and 20 percent disabling thereafter.

2. Entitlement to an increased rating for right lower extremity radiculopathy with sciatic nerve involvement, rated as 10 percent disabling from January 26, 2008 and 20 percent disabling from June 13, 2016.

3. Entitlement to an increased rating for right lower extremity radiculopathy with femoral nerve involvement, rated as 20 percent disabling from June 13, 2016.

4. Entitlement to an increased rating for left lower extremity radiculopathy with sciatic nerve involvement, rated as 10 percent disabling from January 26, 2008 and 20 percent disabling from June 13, 2016

5. Entitlement to an increased rating for left lower extremity radiculopathy with femoral nerve involvement, rated as 20 percent disabling from June 13, 2016.

6. Entitlement to a compensable rating for bilateral ingrown toenails.

7. Entitlement to a compensable rating for allergic rhinitis.

8. Entitlement to a compensable rating for folliculitis.

9. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 24, 2012. 


REPRESENTATION

Appellant represented by:	Ashley B. Thomas, Attorney at Law


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied a rating in excess of 10 percent for low back disability, denied a temporary total evaluation based on surgical or other treatment necessitating convalescence, denied compensable ratings for bilateral ingrown toenails and folliculitis, and denied TDIU.

In his May 2011 substantive appeal, the Veteran requested a Board videoconference hearing. He cancelled this request in a January 2014 statement.

In September 2014, the Board remanded these matters for additional evidentiary development. As will be discussed further herein, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

A September 2016 rating decision assigned the following additional, staged ratings for the low back disability: temporary total (100 percent) effective August 19, 2008, based on surgical or other treatment necessitating convalescence; 10 percent effective November 1, 2008; 100 percent effective May 8, 2009; 10 percent effective July 1, 2009; 20 percent effective November 22, 2010; 40 percent effective January 24, 2012; 100 percent effective May 3, 2012; 40 percent effective July 1, 2012; and 20 percent effective August 26, 2016. Additionally, the September 2016 rating decision granted TDIU and assigned an effective date of January 24, 2012. The Veteran has not withdrawn his appeals for higher ratings before or after the effective dates of the increased ratings and the Board will therefore consider whether such higher ratings are warranted at any time during the relevant appeals period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The September 2016 rating decision also granted separate ratings for right and left lower extremity radiculopathy as secondary to the low back disability, and assigned the following ratings: 10 percent for sciatic nerve involvement of the right and left lower extremities, effective January 26, 2008; 20 percent for sciatic nerve involvement of the right and left lower extremities, effective June 13, 2016; and 20 percent for femoral nerve involvement of the right and left lower extremities, effective June 13, 2016. The issues of entitlement to higher ratings for radiculopathy of the right and left lower extremities are before the Board as part of the claims for increased rating for the service-connected low back disability.

As for the matter of representation, the Veteran was previously represented by Michael Tonder, Attorney at Law. However, in January 2013, the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of Ashley B. Thomas, Attorney at Law (thereby revoking the power of attorney in favor of Michael Tonder, see 38 C.F.R. § 14.631(f)(1) (2016)). The Board recognizes the change in representation.

The Board notes that it has reviewed the Veteran's electronic claims file in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.


FINDINGS OF FACT

1. Throughout the entire appeal period (excluding periods of temporary 100 percent evaluations), the Veteran's degenerative joint disease of the lumbar spine, status-post L5 laminectomy and nerve root compression most nearly approximated forward flexion of the lumbar spine to 30 degrees or less, to include consideration of flare-ups; symptoms did not more nearly approximate unfavorable ankylosis of the entire lumbar spine or with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

2. Prior to June 21, 2013, the Veteran's right and left lower extremity radiculopathy did not more nearly approximate moderate incomplete paralysis of the sciatic nerve.

3. Since June 21, 2013, the Veteran's right and left lower extremity radiculopathy more nearly approximated moderate incomplete paralysis of the sciatic nerve, but it did not more nearly approximate moderately severe incomplete paralysis.

4. Since June 13, 2016, the Veteran's right and left lower extremity radiculopathy did not more nearly approximate severe incomplete paralysis.

5. Throughout the appeal period, the bilateral ingrown toenail disability has involved at most one percent of the total skin surface affected by dermatological symptoms (zero percent of exposed skin surface), without recent treatment modalities, and without attendant disability involving the remainder of the feet.

6. Throughout the appeal period, the Veteran's allergic rhinitis has been manifested by allergy symptoms including rhinorrhea, nasal congestion, itching watery eyes, cough, post nasal drip, sinus pressure, sore throat, and swollen mucosa turbinates.

7. Prior to June 13, 2016, the Veteran's folliculitis affected less than 5 percent of the entire body or exposed areas, and required no more than topical therapy during the past 12 month period.

8. From June 13, 2016, the Veteran's folliculitis has required systemic therapy-namely, corticosteroids-for a total duration of six weeks or more, but not constantly, during the past 12 month period.

9. Prior to January 24, 2012, the Veteran, as a result of his service-connected disabilities, was unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1. Throughout the appeal period (excluding periods of temporary 100 percent evaluations), the criteria for a 40 percent rating, but no higher, for degenerative joint disease of the lumbar spine, status-post L5 laminectomy and nerve root compression have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 5235-5243 (2016).

2. Prior to June 21, 2013, the criteria for a rating in excess of 10 percent for the Veteran's radiculopathy of the right and left lower extremities with sciatic nerve involvement have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2016).

3.  From June 21, 2013, the criteria for a 20 percent rating, but no higher, for the Veteran's radiculopathy of the right and lower extremities with sciatic nerve involvement have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

4. From June 13, 2016, the criteria for an evaluation in excess of 20 percent for the Veteran's radiculopathy of the right and lower extremities with femoral nerve involvement have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8526 (2016).

5. The criteria for a compensable evaluation for bilateral ingrown toenails are not met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2016).

6. The criteria for a compensable rating for allergic rhinitis are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, DC 6522 (2016).

7. Prior to June 13, 2016, the criteria for a compensable evaluation for the Veteran's folliculitis were not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Codes 7899-7806 (2016).

8. From June 13, 2016, the criteria for a 30 percent evaluation for the Veteran's folliculitis have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 7899-7806 (2016).

9. Prior to January 24, 2012, the criteria for the assignment of a TDIU rating were met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The record reflects that the RO provided the Veteran with the requisite notice in letters dated September 2008, February 2009, and August 2009, all prior to the initial December 2009 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2).  Generally, records pertaining to the conditions at issue are considered relevant.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). Pursuant to the September 2014 Remand, all identified and available post-service treatment records, as well as Social Security Administration (SSA) records, have been obtained. The Veteran's claimed disabilities were also evaluated in October 2009 and July 2016. The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings." See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses, are to be avoided. 38 C.F.R. § 4.14.

A. Low back disability

The Veteran asserts that his low back disability is more disabling than currently evaluated, excluding the periods during which he received temporary total evaluations according to 38 C.F.R. § 4.30.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures; or due to deformity, adhesions, defective innervation, or other pathology; or due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula). Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion (ROM) of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is provided for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined ROM of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is provided for forward flexion of the lumbar spine 30 degrees or less, or favorable ankylosis of the entire lumbar spine, while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine. Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.


The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.

Historically, a December 1998 rating decision granted service connection for degenerative joint disease, lumbar spine, status post L5 laminectomy and nerve root compression, and assigned a 10 percent rating effective October 1, 1998. In September 2008, the Veteran submitted a claim for increased rating, indicating that he underwent surgery on August 19, 2008.

Turning to the evidence of record, a December 2007 Pensacola Naval Hospital (PNH) treatment record reflects that the Veteran complained of left lower back pain that radiated into the lateral aspect of left leg to the ankle. He had not had urinary or fecal incontinence or weakness. Examination revealed a normal gait and stance, reflexes, and motor function. Range of motion (ROM) of the spine was limited. The examiner assessed left sciatica. 

A January 2008 PNH treatment record showed continuing complaints of lower back pains with radiation to left leg. Straight leg raise test was positive on the left side. An x-ray showed severe degenerative spondylosis, most significant at the L4/5 and L5/S1 levels.

A March 2008 private treatment record reflects that the Veteran complained of low back pain with pain referred into the right hip and down the left lower extremity. He denied any weakness, bowel or bladder dysfunction. Sensory and motor examinations were normal. Deep tendon reflexes of the patellar and Achilles were normal bilaterally. Straight leg raise test was positive. The examiner assessed lumbar radiculopathy and sciatica.

A June 2008 private treatment record notes that the Veteran continued to have low back and leg pain. An MRI showed root compression. The Veteran had received minimal efficacy from injection interventions.

A July 2008 private consultation note indicated that the Veteran had severe low back pain and pain down his left leg and into his foot and occasionally down the right leg. He had numbness and weakness of the left leg. Motor exam showed normal strength. Sensory examination was intact. Reflexes were normal and non-myelopathic. The examiner recommended an L5-S1 decompression and posterior lumbar interbody fusion extended to L4-5 and then an L3-4 lateral recess decompression sparing the facet joints.

In August 2008, the Veteran underwent the recommended surgery (lumbar decompression and interbody fusion).

In May 2009, the Veteran underwent a fusion of the posterior lumbar intravertebral with pedicle screws.

On October 2009 VA examination, the Veteran reported constant pain, 7 out of 10 in severity, across the lower back. He denied radiation of pain, but stated that he had some aching pain in the calf of the left leg. He denied flare-ups, bladder or bowel complaints. There was some stiffness. There were no periods of incapacitation other than for surgeries. Treatment consisted of physical therapy, medications, and a back brace. No reported weakness, functional loss.

Physical examination revealed erect posture, normal gait, and good balance. Neck and back were bilaterally symmetric without gross deformity or apparent scoliosis. There was no exaggerated thoracic kyphosis or lumbar lordosis. Deep tendon reflexes were hypoactive. There were no pathologic reflexes. No muscle atrophy, hypertrophy or loss of muscle tone. Strength testing to gravity and resistance was normal. He demonstrated normal heel-to-toe walk, toe walk and heel walk. Sensation to pinprick and light touch was normal and symmetrical. Straight leg raise was negative bilaterally. There were no objective findings of radiculopathy. ROM testing showed forward flexion to 85 degrees while sitting and 70 degrees while standing. Extension was limited to 15 degrees, limited by stiffness. Right and left lateral flexion were limited to 20 degrees, limited by body habitus. Right and left lateral flexion were limited to 30 degrees. The examiner opined that loss of function due to flare-ups could not be determined without resorting to mere speculation.

VA and private treatment records dated October 2009 to December 2010 show complaints of chronic back pain. The Veteran received several lumbar facet joint injections. A May 2010 physical residual functional capacity assessment noted that the Veteran could occasionally lift and/or carry 20 pounds, frequently lift and/or carry 10 pounds, stand and/or walk about 6 hours in an 8-hour workday, sit for a total of 6 hours in an 8-hour workday, push and pull unlimited. He could not climb ladder/rope/scaffolds. He could occasionally climb ramp/stairs, stoop, kneel, crouch, and crawl.

A January 2011 VA physical therapy consultation noted that the Veteran rated his pain as a 5 out of 10. The Veteran was able to sit to stand without difficulty. He had mild increased lower extremity external rotation bilaterally with short stride length; minimal trunk flexion posture. Lumbar flexion to 60 degrees, can extend to 10 degrees. Straight leg raise was negative.

In April 2011, the Veteran rated his pain as a 7 out of 10. He underwent a diagnostic dorsal medial branch block.

In May 2011, the Veteran rated his pain as a 7 out of 10. He underwent a lumbar selective facet medial branch radiofrequency rhizotomy.

In November 2011, the Veteran complained of nocturnal leg cramps for 3 months. He had radiofrequency epidurals that worked well. Pain was now recurring but non-radicular, worse with weight-bearing.

During January 2012 physical therapy, flexion was limited to 30 degrees. Side bending was limited to 10 degrees bilaterally. Extension was limited to 0 degrees.

In February 2012, the Veteran reported that he is starting to have bilateral leg pain. He developed a kyphotic deformity and disc space deformity adjacent to the fusion at L3-4. The L2-3 space is now kyphotic. He has severe spinal stenosis. Forward flexion was limited to 30 degrees. The examiner recommended a lumbar decompression and fusion, interbody.

During March 2012 physical therapy, active ROM testing of the lumbar spine showed extension to 2 degrees, flexion to 30 degrees, left side bend to 15 degrees, and right side bend to 16 degrees.

In May 2012, the Veteran underwent a decompressive laminectomy L2-L3.

During August 2012 physical therapy, the Veteran reported that he cannot walk straight without pain. ROM testing of the lumbar spine showed flexion limited to 15 degrees. Extension was limited to 10 degrees. Left and right side bends were limited to 20 degrees. The examiner noted that the Veteran stood with 4 degrees of forward flexion.

During September 2012 physical therapy sessions, the Veteran again reported that he could not walk straight without pain. He stood with 2 to 4 degrees of forward flexion. Extension was limited from 2 to 10 degrees. Left side bend was limited to 2 degrees. Right side bend was limited to 4 degrees.

In October 2012, the Veteran reported that he experienced abdominal pain beginning after the May 2012 back surgery.

A November 2012 treatment record noted abdominal wall tightness, low back pain, and abdominal and low back spasms. The examiner suspected the abdominal wall muscle spasms were due to chronic tightening of abdominal and back muscles from chronic back pain.

During January 2013 physical therapy, active ROM testing showed extension limited to 0 degrees, flexion limited to 10 degrees, and side bends limited to 20 degrees.

During February 2013 physical therapy, active ROM testing showed extension limited to 10 degrees; flexion to 30 degrees; left side bend to 10 degrees; and right side bend to 30 degrees. The Veteran stood forward flexed to 5 degrees.

A February 2013 PNH treatment record noted abdominal pain, which could be referred pain from back DJD. 

A March 2013 PNH treatment record indicated that the Veteran complained of abdominal pain which began immediately after his last back surgery in May 2012. Pain worsens when he lies down to sleep, and pain is constant throughout the day. The Veteran did not notice a change in pain after eating or taking medications. The examiner questioned whether abdominal pain was related to medications.

A May 2013 PNH treatment record indicated that the Veteran had unexplained abdominal pain that began following a back surgery and has been unrelenting. Unremarkable EGD. A CT of the abdomen was negative, with no intra-abdominal pathology present that would explain his persistent symptoms. It is very possible that he is having referred pain from his back.

A June 2013 disability benefits questionnaire (DBQ) noted that the Veteran experienced back pain every day. He wore a back brace daily. He ambulated slowly, had difficulty with putting on clothes, showering, and other activities of daily living. Forward flexion ended at 30 degrees, with objective painful motion beginning at endpoint (30 degrees). Extension ended at 0 degrees, with painful motion beginning at endpoint. Right lateral flexion ended at 15 degrees, with painful motion beginning at endpoint. Left lateral flexion ended at 10 degrees, with painful motion beginning at endpoint. Right and left lateral rotation ended at 20 degrees, with painful motion beginning at endpoint. On repetitive-use testing, forward flexion ended at 10 degrees. Extension ended at 0 degrees. Right and left lateral flexion and rotation ended at 20 degrees. Functional loss was described as less movement than normal, weakened movement, pain on movement, deformity, instability of station, interference with sitting, standing and/or weight-bearing. The Veteran had localized tenderness or pain to palpation in the bilateral hip joints L5-S1. He had guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait. Muscle strength, deep tendon reflexes, and sensation was normal. Straight leg raising test was positive bilaterally. The Veteran had moderate paresthesias and/or dysthesia and numbing of the bilateral lower extremities. Radiculopathy involved the sciatic nerve bilaterally. Radiculopathy was moderate bilaterally. He did not have IVDS of the thoracolumbar spine. He used a walker if he planned to walk for distances and at home.

In a January 2014 statement, the Veteran reported that he did not feel the October 2009 VA examiner was qualified and did not correctly measure range of motion of his lumbar spine. He also reported that his back issues had worsened since his last VA examination.

Physical therapy notes dated May and June 2014 show that the Veteran could not walk more than 10 feet without forward flexed posture. He walked with 30 degrees forward flexed posture, and stood forward flexed about 15 degrees. Active extension was limited to 15 degrees. His current pain was 7 out of 10. He could not walk to mail box and back. He has severe pain and had a recent exacerbation.  Muscle strength testing was 4/5 in lower extremities. 

A July 2014 PNH treatment record reflected that the Veteran presented with chronic back pain that did not radiate to lower extremities. Forward flexion, lateral flexion, and lateral rotation were moderately restricted, and extension was severely restricted. Muscle strength and sensation were normal in the lower extremities. The Veteran was unable to relax for the testing of reflexes. The examiner diagnosed post laminectomy syndrome (lumbar).

Physical therapy notes dated August and September 2014 reflect that the Veteran complained of pain with all activities including walking, transfers and prolonged static positions. He could not walk more than half a mile. He awakes each night due to pain. He cannot stand for more than 10 minutes. He rated his pain as a 5 at best and an 8 at worst. The Veteran exhibited a forward flexed trunk and a moderately antalgic gait. His lumbar spine was limited to 15 to 20 degrees of flexion in standing. He had moderate tenderness to palpation around lumbar spine musculature. Active ROM testing showed extension at 0 percent and flexion at 50 percent. In October 2014, flexion was at 75 percent.

Physical therapy notes dated March 2015 and early April 2015 reflect that the Veteran had pain with most activities, including walking, lifting, and standing, and working in his yard. The Veteran stood with significant trunk flexed posture. He also sat with trunk flexed posture. Active ROM testing showed extension limited to -15 degrees, flexion limited to 20 degrees, and right and left side bend limited to 5 degrees.

A physical therapy note dated later in April 2015 reflects that, on active ROM testing, extension was limited to -5 degrees, flexion was limited to 25 degrees, and left and right side bends were limited to 8 degrees.

A November 2015 treatment record noted that the Veteran received bilateral medial branch blocks at L4, L5 in February 2015 and reported a 50 percent reduction in pain. He complained of increasing weakness with walking. He did not complain of bowel or bladder dysfunction.

During January 2016 physical therapy, ROM testing showed flexion limited to 30 degrees, extension limited to -10 degrees, left side bend limited to 5 degrees, and right sides bend limited to 8 degrees. Diagnoses included ankylosing spondylitis of thoracolumbar region.

During February 2016 physical therapy treatments, the Veteran reported chronic issues with standing, walking, lifting; however, symptoms have worsened recently. He could sit for one to two hours. He reported no radiating pain. Active ROM testing throughout the month showed extension ranged from -5 to -10 degrees, and flexion was limited to 30 degrees. Left side bend ranged from 5 to 8 degrees. Right side bend ranged from 8 to 9 degrees.

On July 2016 VA examination, the Veteran reported flare-ups of the back, described as dull aching pain, and sharp constant pain. Pain management shots helped somewhat, but his physician is suggesting spinal cord stimulator system. Functional impairments were described as physical limitations with ROM issues, twisting, lateral bending, and lifting weights less than 20 pounds. The Veteran cannot tolerate prolonged sitting or standing. The examiner was unable to test ROM because the Veteran was unable to bend or move. The Veteran had muscle spasm, localized tenderness, and guarding resulting in abnormal gait or spinal contour. Muscle strength was normal. Deep tendon reflexes were absent. Sensation to light touch was decreased in bilateral lower extremities. The Veteran had moderate symptoms of radiculopathy in his bilateral lower extremities involving the femoral and sciatic nerves. There was not ankylosis of the spine. The Veteran had IVDS of the thoracolumbar spine that required bed rest prescribed by a physician and treatment by a physician of a duration of less than one week in the past 12 months. 

An August 2016 DBQ reflected the following ROM: forward flexion limited to 45 degrees, extension to 0 degrees, right and left lateral flexion to 5 degrees, and right and left lateral rotation to 15 degrees. Objective evidence of pain began at the endpoint of each motion. Following repetitive-use testing, forward flexion ended at 45 degrees. Extension ended at 0 degrees. Right and left lateral flexion ended at 0 degrees. Right and left lateral rotation ended at 15 degrees. The Veteran had global tenderness to palpation through lumbar spine and paraspinal and spinal process and along incision. He did not have guarding. Muscle strength was normal. Deep tendon reflexes were hypoactive. Sensation was normal. Straight leg raising test was negative. The Veteran had symptoms of moderate, constant pain in the bilateral lower extremities. He also had mild paresthesias and/or dysesthesias and numbness bilaterally. He had no other neurologic abnormalities. He did not have IVDS of the thoracolumbar spine. He did not use any assistive devices. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the orthopedic manifestations of the Veteran's lumbar degenerative joint disease are best evaluated as 40 percent disabling for all periods under consideration. The Board recognizes that the medical evidence of record prior to January 24, 2012 (the date of the 40 percent rating) and since August 26, 2016 does not note forward flexion limited to 30 degrees or favorable ankylosis of the spine. However, while range of motion was limited by pain throughout the claims period, the October 2009 VA examination report and the physical therapy treatment records prior to January 24, 2012 do not note the degree at which pain began. Additionally, these records, as well as the August 26, 2016 DBQ, do not contain an opinion as to the extent range of motion was additionally limited during flare-ups. Even more significantly, the October 2009 VA examiner wrote with regard to the Deluca criteria, "additional limitation due to flare-ups cannot be determined without resorting to mere speculation." Such an opinion, indicating without explanation that an opinion cannot be expressed without resort to speculation, is strongly disfavored. Jones v. Shinseki, 23 Vet. App. 382, 390 (2009). Given that there was less motion than normal, additional limitation due to flare-ups, and no opinion on the precise extent of the limitation, the evidence is at least evenly balanced as to whether the symptoms of the Veteran's lumbar spine disability more nearly approximated flexion limited to 30 degrees or less throughout the period on appeal.

As such, the Board is resolving all reasonable doubt in the Veteran's favor in granting the 40 percent rating for the entire increased rating period, with the exception of the temporary total ratings granted from August 19, 2008 to October 31, 2008 and May 3, 2012 to June 30, 2012.

However, an evaluation in excess of 40 percent is not warranted at any time during this appeal. In order to warrant an evaluation in excess of 40 percent, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Here, neither the private and VA treatment notes nor the VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine for the appeal period. Nor is there evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

As indicated previously, Note (1) to the General Rating Formula for the Spine directs any associated objective neurologic abnormalities to be evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a. The Board has thus considered whether additional separate ratings for neurological symptoms of the lower extremities are warranted. The Veteran is currently in receipt of a 10 percent rating for sciatic nerve involvement of the right and left lower extremities, effective January 26, 2008, a 20 percent rating for sciatic nerve involvement of the right and left lower extremities, effective June 13, 2016; and a 20 percent rating for femoral nerve involvement of the right and left lower extremities, effective June 13, 2016.

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a. Paralysis of the sciatic nerve, such as that caused by sciatica, is rated under Diagnostic Code 8520. 38 C.F.R. § 4.124a. Under this diagnostic code, 10, 20, and 40 percent ratings are assigned when incomplete paralysis of the sciatic nerve is mild, moderate, or moderately severe. 38 C.F.R. § 4.124a, DC 8520. A 60 percent rating is applicable if the incomplete paralysis is severe with marked muscle atrophy. An 80 percent rating is available for complete paralysis evidence by the foot dangling and dropping, no possible active movement below the knee, and weakened or lost flexion of the knee. Id. Paralysis of the femoral nerve is rated under DC 8526. Under this diagnostic code, 10, 20, and 30 percent disability ratings are assigned when incomplete paralysis of the femoral nerve is mild, moderate, and severe, respectively. A 40 percent disability rating is assigned for complete paralysis of the femoral nerve with paralysis of the quadriceps extensor muscles. 38 C.F.R. § 4.124a, DC 8526.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. VA's Adjudication Manual gives the following guidance on cases where a peripheral nerve disability is only manifested by sensory impairment: "To make a choice between mild and moderate, consider the evidence of record and the following guidelines: The mild level of evaluation would be more reasonably assigned when sensory symptoms are recurrent but not continuous assigned a lower medical grade reflecting less impairment and/or affecting a smaller area in the nerve distribution. Reserve the moderate level of evaluation for the most significant and disabling cases of sensory-only involvement.  These are cases where the sensory symptoms are continuous assigned a higher medical grade reflecting greater impairment and/or affecting a larger area in the nerve distribution."  VA Adjudication Procedures Manual, III.iv.4.G.4.b (October 25, 2016).

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just. 38 C.F.R. § 4.6 . Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue. Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Review of the medical evidence of record reflects that a higher, 20 percent evaluation should be assigned for sciatic nerve involvement of the right and left lower extremities, effective the date of the June 21, 2013 DBQ. On this date, the Veteran was found to have moderate bilateral radiculopathy of the lower extremities, with sciatic nerve involvement.

However, prior to that date, a rating in excess of 10 percent for sciatic nerve involvement of the right and left lower extremities is not warranted. As noted above, while the Veteran complained of pain radiating to the lower extremities, sensory, motor, and reflex examinations were consistently normal. The Board finds that such impairment is not of a degree approximately moderate incomplete paralysis.  Sensory symptoms were recurrent but not continuous and the above evidence reflects that prior to June 21, 2013, this was not the most significant and disabling case of sensory-only involvement.

Further, ratings in excess of 20 percent for radiculopathy of the sciatic and femoral nerves is not warranted at any stage during this appeal. The Veteran's radiculopathy was specifically found to be "moderate" in degree by VA and private examiners in June 2013, July 2016, and August 2016. No clinician has ever characterized the radiculopathy of the Veteran's lower extremities as "moderately severe" or worse.  While an examiner's characterization of the level of impairment is not binding on the Board, 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity"), here those characterizations were consistent with the evidence of record.  For example, muscle strength testing was consistently normal. Consequently, higher ratings for radiculopathy with femoral or sciatic nerve involvement are not warranted.

B.  Bilateral ingrown toenails

The Veteran claims that his bilateral toe disability, characterized as bilateral ingrown toenails, warrants a compensable evaluation.

Historically, a December 1998 rating decision granted service connection for bilateral ingrown toenails under Diagnostic Codes 7899-7804. A diagnostic code ending in "99" and followed by a hyphen connotes a disability which does not exist in the rating schedule and instead has been rated as analogous to a different disability which does exist in the rating schedular. 38 C.F.R. § 4.27. The RO determined that the bilateral ingrown toenails (which had been removed) are most closely analogous to Diagnostic Code 7804 [scars, superficial, painful on examination]. 

Diagnostic Code 7804 (in effect prior to October 23, 2008) provided a maximum 10 percent rating for a scar that was superficial and painful on examination. Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage. See 38 C.F.R. § 4.118, DC 7804, Note (1) (2007).

Under the amended regulations for rating skin disabilities, a 10 percent evaluation may be assigned under DC 7804 where there are one or two scars that are unstable or painful. See 38 C.F.R. § 4.118, DC 7804 (2016). Note (1) an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) if one of more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and the demonstrated symptomatology. See id. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic disease and injuries be assigned by analogy to conditions of functional origin. See 38 C.F.R. § 4.20. Any change in a diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Turning to the evidence of record, an October 2009 VA examination report noted that the Veteran currently did not have ingrown toenails, nor did he have them for the last several years. There was no treatment. Physical examination revealed that the toenails on both great toes were absent. The nailbed area of both great toes was nontender to palpation, and non-hyperemic. There were no rashes, fungal infections, or onychomycosis.

In a January 2014 statement, the Veteran indicated that he has to be very careful to protect his feet from anything that might fall on his toes. Stubbing his big toes can be a serious issue because he is diabetic and has neuropathy of both feet.

On July 2016 VA examination, the examiner noted that the Veteran had his toenails removed back in 1982 and there was no evidence of infection or regrowth of those toenails. He did not have any visible signs of a fungus on any of his remaining toes. There was no palpable tenderness. The examiner opined that the Veteran's toenail condition did not contribute to his disability.

Based on the foregoing, the Board finds that the Veteran's bilateral toe disability does not more nearly approximate the criteria for a compensable rating. The evidence does not reflect a scar that is unstable or painful. There has been no objective evidence of pain or instability on VA examinations, and the Veteran has not contended that his toes are painful. Instead, he noted that he is fearful of things falling on his toes, or stubbing them, mainly because of his diabetic peripheral neuropathy. Such a statement does not describe pain due to his previous bilateral ingrown toenails and subsequent nail removal.

The Board has considered the assignment of another diagnostic code. Foot disabilities are evaluated using the criteria under 38 C.F.R. §4.71a, Diagnostic Codes 5276-5284. There is no evidence of disability productive of flatfoot, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones, so as to warrant evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, or 5383. Therefore evaluation under those codes is not warranted.

Diagnostic Code 5284 provides evaluations of 10, 20, and 30 percent for moderate, moderately severe, and severe foot injuries, respectively. 38 C.F.R. § 4.71a , DC 5284. Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6.

The evidence in connection with criteria of DC 5284 does not show that the bilateral toe disability is productive of a moderate disability of each foot. The evidence reflects that there was no scar or skin disease present, infection, tenderness, or inflammation. There is no significant limitation of function due to this disability. Moreover, the most recent, July 2016 opinion found that the Veteran's toenail condition did not contribute to his disability.

Further, there is no basis in the above lay and medical evidence on which to conclude that there is functional loss due to pain associated with the bilateral toenail disability sufficient to warrant any additional rating for the service-connected disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

For these reasons, the claim for a compensable rating for bilateral ingrown toenails must be denied because the preponderance of the evidence is unfavorable; the benefit of the doubt doctrine is therefore not for application in this regard. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

C.  Allergic rhinitis

The Veteran argues that his service-connected rhinitis is compensably disabling. Historically, a December 1998 rating decision granted service connection for allergic rhinitis and assigned a 0 percent rating under Diagnostic Code 6522 for allergic rhinitis. Under DC 6522, allergic or vasomotor rhinitis with polyps is evaluated as 30 percent disabling. When there are no polyps, but there is greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, a 10 percent evaluation is merited. 38 C.F.R. § 4.97, DC 6522.

This rating code does not contain provisions for a zero percent evaluation. In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Turning to the evidence of record, on October 2009 VA examination, the Veteran reported that he had nasal stuffiness, most pronounced in fall. He had been using Zyrtec and Singulair 10 milligrams (mg) as needed, with some benefit. He also used Guaifenesin, but this medication was mostly prescribed for cough. He had no history of surgery. He did not report sinus infection, dyspnea with rest or exertion. On examination, he was able to breathe through his nose. There was no purulent discharge, speech impairment, nasal regurgitation, or polyps. Nares were patent without significant obstruction. Turbinates appeared to be mildly enlarged, and nasal mucosa was pale and boggy, consistent with ongoing rhinitis. Nasal discharge was scanty. There was a developmental nasal deviation to the left side, which did not cause obstruction. Extra-auricular canals were patent. Tympanic membranes on the left were not visualized due to the fact that the Veteran had coagulated blood in his left ear.

An April 2010 PNH treatment record included an assessment of upper respiratory infection (URI). Nasal discharge, erythema, and edema were noted.

A February 2012 treatment record noted several days of increased nasal discharge, cough, and sore throat. The Veteran was taking Zyrtec/Singulair. Nasal discharge, erythema, and edema were noted. The examiner assessed URI.

A June 2013 VA treatment record noted complaints of rhinorrhea, sinus pressure, and cough with itchy eyes.

A January 2014 PNH record noted complaints of nasal drainage and sore throat. Examination of nose showed abnormal nasal mucosa. Nasal turbinate was swollen and not erythematous. The examiner assessed allergic rhinitis, uncontrolled, and instructed the Veteran to use Flonase twice daily until symptoms improve and then daily.

In a statement dated January 2014, the Veteran indicated that he has numerous allergies and is constantly battling sinus headaches/infections, runny/stuffy nose, allergies to pollens, dust, ragweed, and etcetera.
 
An April 2014 treatment record noted that the Veteran was still having allergy-type symptoms of runny nose and facial pressure even after taking Flonase, Zyrtec, and singular. Nasal examination was normal. The Veteran requested allergy testing. The examiner advised to continue Flonase 2 sprays daily, Zyrtec 10 mg daily, and start Benadryl until allergy symptoms improve.

A June 2014 PNH record indicated that the Veteran was present for an allergy evaluation. He had itchy and watery eyes, as well as watery nasal discharge. He had been suffering with allergic rhinitis since 1994. Received AIT (allergen immunotherapy) for many years, which helped. Symptoms came back in Florida and had been getting worse, with postnasal drip, nasal passage blockage (stuffiness), sneezing, and nasal itching. Nasal examination was normal. An allergy prick skin test was negative to all environmental allergens tested but showed a positive histamine control.

During a June 2014 PNH follow up for allergies, the Veteran reported that Astelin has been helping. He did not have a runny nose or nasal tenderness, but was still having congestion at night when he laid flat on the bed. He had been using Vicks nasal preparation for years to decongest his nose. Examination of nose was normal. The examiner advised the Veteran to resume Flonase twice daily and to stop using Vicks.

During September 2014 treatment, the Veteran reported that he continued to have daily frontal headaches. He had trouble breathing, and got stuffed up when he laid back in bed. This had been going on for several years. He finished his allergy shot regimen. He could not do sinus rinses because he felt like he was drowning. Examination showed tenderness of sinuses.

An October 2014 PNH otorhinolaryngology consultation report noted chronic sinus pain and maximal rhinitis treatment. The Veteran saw an allergy clinic and was currently on Astelin, Flonase, Singulair, and Zyrtec; despite this, he was still having frontal sinus headaches on a daily basis. Sinus headaches were described as longstanding bilateral frontal region pressure symptoms and daily rhinorrhea (each morning for about 2 hours). He had an ENT (ear, nose and throat) evaluation in 2010 for sinus concerns including CT, which showed normal sinonasal mucosal status. He had been on a regimen of Flonase, Astelin, Claritin, and Singulair for some time, with poor symptomatic control. He had no history of sinus surgery. He had allergy immunotherapy several years ago which had not impacted his rhinitis. He did not have recurrent sinus infections or purulent rhinorrhea, but felt bilateral frontal pressure continuously. He did not report earache or discharge from the ears. He had watery nasal discharge and stuffiness, but no postnasal drip and no epistaxis. He did not have hoarseness, sore throat, or lump in throat. No swollen glands in neck, no dysphagia, no pain on swallowing. Examination was normal. The examiner recommended that the Veteran continue current medications, add sinus rinse prior to nasal sprays in morning and night if tolerated, also add nasal Atrovent to address his morning rhinorrhea.

In June 2015, the Veteran presented with 2 days of URI and runny nose. 

On July 2016 VA examination, the examiner diagnosed rhinitis. There was not greater than 50% obstruction of the nasal passage on both sides, or complete obstruction on one side, due to rhinitis. There was not permanent hypertrophy of the nasal turbinates or nasal polyps. There was minimal edema and erythema present. He is taking daily antihistamine and nasal spray. His rhinitis has improved since moving away from California and stopped taking injections for allergies. The Veteran's s rhinitis does not impact his ability to work.

After a review of the pertinent evidence, the Board determines that a compensable initial rating for allergic rhinitis is not warranted. Based on the above, the Veteran's allergic rhinitis has been manifested by allergy symptoms including rhinorrhea, nasal congestion, itching watery eyes, cough, post nasal drip, sinus pressure, sore throat, and swollen mucosa turbinates. A compensable rating under DC 6522 requires greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side or nasal polys. See 38 C.F.R. § 4.97. While nasal congestion is noted, it is not shown to approximate sufficient obstruction in one or both nasal passage as to warrant a compensable rating under this diagnostic code.

The Board notes that when a condition is specifically listed in the Schedule, as is rhinitis, it may not be rated by analogy. Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).

As a final matter, the Board acknowledges that the Veteran has presented with symptoms of upper respiratory infection throughout the appeal period; however, the Veteran is not service-connected for upper respiratory infections, and there is no indication-medical, or lay-that the Veteran's upper respiratory infections are related to his service-connected allergic rhinitis.

In sum, the preponderance of the evidence is against a compensable evaluation for allergic rhinitis, and there is no basis for staged rating of the disability. See 38 C.F.R. § 4.3.
D.  Folliculitis

The Veteran is service connected for folliculitis, evaluated as noncompensable under Diagnostic Codes 7899-7806. As his specific skin disability of folliculitis is not in the rating schedule, it has been rated as analogous to dermatitis or eczema (DC 7806).

Under DC 7806, a non-compensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected and; no more than topical therapy required during the past 12 month period. A 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or there must be a requirement for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period. A 30 percent rating is warranted for a skin disability which covers 20 to 40 percent of the entire body or exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12 month period. A 60 percent rating is assigned for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. See 38 C.F.R. § 4.118, DC 7806.

The regulations also provide that skin disabilities under this code may be rated as disfigurement of the head, face, or neck, or scarring, depending on the predominant disability. 38 C.F.R. § 4.118, DC 7806.

Turning to the evidence of record, on October 2009 VA examination, the Veteran reported that he had some rashes and was diagnosed with rosacea. He stated that the rashes are mostly present on his face and periodically on his chest. When asked to describe his rash, he stated that his skin becomes red after he takes a hot shower. The course of the condition is intermittent. Current treatment is none. He stated, "I just live with it." He does not use medication at present and not for the last year. In the past, he used Lotrimin without benefit. On physical examination, skin was warm and dry with good skin color and normal turgor. No cyanosis, ecchymosis, jaundice or breakdown. No acne or chloracne. There is one single lesion on the back that is consistent with folliculitis. Total body surface area is less than .1 percent. Exposed body surface area is 0 percent. There was some mild papular hyperemic rash on the chest, which is consistent with heat rash. Otherwise the skin is without rashes. No ulceration or induration. The examiner diagnosed minimal folliculitis.

In a January 2014 statement, the Veteran stated that he has had a recurring rash of the chest and back and it has been a pain to deal with. He has learned to live with the issue.

On June 13, 2016 VA examination, the Veteran reported rosacea flare-ups at least 3 times per year. He has been issued numerous topical creams that did little to clear up these episodes. Treatment includes hydrocortisone 1% and triamcinolone 1% for skin irritation for 6 weeks or more, but not constant. For the established diagnosis of folliculitis, the condition is quiescent. There was no evidence of skin disease on examination. As such, a higher rating is not warranted under diagnostic code 7806.

Based on the foregoing, the Board finds that the Veteran's folliculitis has been appropriately rated at 0 percent prior to June 13, 2016. Before the June 2016 VA examination, the Veteran's folliculitis covered less than 5 percent of his skin, and he did not require intermittent systemic therapy. However, from June 13, 2016, a higher, 30 percent rating is warranted. On this date, the examiner noted that the Veteran's folliculitis required systemic therapy such as corticosteroids (triamcinolone) for a total duration of six weeks or more, but not constantly, during the past 12 month period. 

The evidence does not more nearly approximate the criteria for the next higher rating, which requires more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The Board has considered whether a higher rating would be warranted under another diagnostic code, but the VA examiners' reports indicate that the folliculitis has not resulted in scarring or disfigurement which could merit a higher evaluation under a separate diagnostic code. Consequently, the Board concludes that Diagnostic Code 7806 most appropriately reflects the Veteran's service-connected herpes disability. See Butts (choice of diagnostic code should be upheld if supported by explanation and evidence).

Accordingly, a higher, 30 percent rating is warranted from June 13, 2016. The preponderance of the evidence is against an initial compensable evaluation prior to June 13, 2016, and there is no basis for further staged rating of the disability. 

E.  Extraschedular Consideration

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry. In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements." 

The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's service-connected disabilities discussed herein are contemplated by the applicable rating criteria. 

Regarding the low back disability, the rating criteria reasonably capture the Veteran's symptoms including pain, weakness, and reduced motion. In this regard, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. Additionally, the schedular criteria provide higher ratings for decreased range of motion, as well as separate ratings for associated neurological disabilities, based on the severity of pain and numbness.

The Veteran's symptoms of allergic rhinitis, which include rhinorrhea, nasal congestion, itching watery eyes, cough, post nasal drip, sinus pressure, sore throat, and swollen mucosa turbinates, are contemplated by the rating schedule, which recognizes the frequency of such episodes. With regard to the bilateral toe disability, the rating criteria are thorough and the recurrence and overall severity of the bilateral ingrown toenails are very limited. Furthermore, the toe symptoms are contemplated by the various skin disorder diagnostic codes, to include difficulties with the skin and toenails of the bilateral affected toes. Finally, the Veteran's folliculitis directly corresponds to the schedular criteria for dermatitis or eczema (DC 7806). For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's low back disability, radiculopathy, allergic rhinitis, bilateral ingrown toenails, and folliculitis.

Thus, consideration of whether the Veteran's disability caused marked interference with employment or frequent hospitalization is not required.

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU has been granted.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability from that date and there is no "gap" to fill by § 3.321(b).  The Board will therefore not address the issue further.

III.  TDIU prior to January 24, 2012

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91. The issue is whether the veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage"). See Moore v. Derwinski, 1 Vet. App. 356   (1991). In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

In determining whether the veteran is entitled to a TDIU, neither the veteran's non-service-connected disabilities nor his advancing age may be considered. Van Hoose v. Brown, 4 Vet. App. 361 (1993). The Court has held that the central inquiry in determining whether a veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether the veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience. 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; Hatlestad, 5 Vet. App. 524.

The Veteran submitted a claim for TDIU in August 2009. As indicated in the Introduction, a September 2016 rating decision granted TDIU and assigned an effective date of January 24, 2012.  That was the date that the Veteran met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  Consequently, the period prior to January 24, 2012 remains on appeal.

Prior to January 24, 2012, the Veteran's service-connected disabilities included:  low back disability (40 percent disabling per the Board's decision); depressive disorder with major depression and mood disorder associated with low back disability (30 percent); right lower extremity radiculopathy with sciatic nerve involvement associated with low back disability (10 percent disabling); left lower extremity radiculopathy with sciatic nerve involvement associated with low back disability (10 percent); tinnitus (10 percent); allergic rhinitis (0 percent); bilateral ingrown toenails (0 percent); and folliculitis (0 percent). Consequently, the Veteran has met the percentage criteria for a total disability rating for compensation purposes based on individual unemployability under the provisions of 38 C.F.R. § 4.16 (a) prior to January 24, 2012.

Turning to the relevant evidence of record, in January 2009, the Veteran submitted a claim for Social Security Administration (SSA) benefits. An October 2009 SSA decision granted disability benefits based on a finding that the Veteran was unemployable due to a primary disability of the back (discogenic and degenerative). The decision found that the Veteran was disabled since August 14, 2008.

An August 2009 sedentary requirements checklist noted that the Veteran could not sustain activity at a pace and with the attention to task as would be required in the competitive workplace. He could not sit up for 6 hours in a normal position. He could stand for up to 2 hours in an 8 hour workday. He could not be expected to attend any employment on an 8 hour/5 days a week basis.

A September 2009 statement from the Veteran's spouse indicated that the Veteran has a GED (general equivalency diploma). He is depressed and angry about his limitations and concerned about his uncertain future. He decided he wanted to go back to school and pursue phlebotomy at a junior college, but his vocational rehabilitation counselor conferred with the Veteran's treating physician and vetoed the idea because it involved being on his feet for too long and involved too much bending and stooping. Despite his surgeries, he continues to be in considerable pain so he has to hire people to do yard work and house chores/jobs.

Based on the foregoing, the Board finds that the evidence of record is at least in equipoise on the question of whether the service-connected disabilities preclude gainful employment for which the Veteran would otherwise be qualified for prior to January 24, 2012. Resolving reasonable doubt in the Veteran's favor, a TDIU is granted prior to January 24, 2012. 38 U.S.C.A. § 5107 (b) (West 2014).








ORDER

Throughout the appeal period, a 40 percent rating, but no higher (excluding periods of temporary 100 percent evaluations) for DJD of the lumbar spine, status-post L5 laminectomy and nerve root compression (low back disability), is granted, subject to controlling regulations governing the payment of monetary awards.

Prior to June 21, 2013, a rating in excess of 10 percent for radiculopathy of the right and left lower extremities with sciatic nerve involvement is denied.

From June 21, 2013, a 20 percent rating, but no higher, for radiculopathy of the right and lower extremities with sciatic nerve involvement is granted, subject to controlling regulations governing the payment of monetary awards.

From June 13, 2016, a rating in excess of 20 percent for radiculopathy of the right and lower extremities with femoral nerve involvement is denied. 

Throughout the appeal period, a compensable rating for bilateral ingrown toenails is denied.

Throughout the appeal period, a compensable rating for allergic rhinitis is denied. 

Prior to June 13, 2016, a compensable rating for folliculitis is denied. 

From June 13, 2016, a 30 percent evaluation for folliculitis is granted, subject to controlling regulations governing the payment of monetary awards.

Prior to January 24, 2012, TDIU is granted, subject to controlling regulations governing the payment of monetary awards. 


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


